DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,392,037. The claims are not patentably distinct from each other because the instant claims are identical to the patented claims with the exception that the instant claims additionally include reference numbers.

Claim Objections
Claims 1, 2, 14, and 15 are objected to because the claims repeatedly use the functional phrase “to” to include functional language in an apparatus claim without the use of a verb after beginning a “wherein” clause. The Examiner acknowledges that “[f]unctional language does not, in and of itself, render a claim improper” and that “[f]unctional language may also be employed to limit the claims without using the means-plus-function format.” MPEP § 2173.05(g). However, a wherein clause must use a verb such as “is configured” in order to be grammatically correct.
The Examiner suggests making the following amendments: 
In claim 1, line 11, the phrase “(17) to record” should be changed to “(17) is configured to record”.
In claim 1, line 16, the phrase “wherein the camera (20) to detect” should be changed to “wherein the camera (20) is configured to detect”.
In claim 1, line 18, the phrase “wherein the event recorder (17) to record” should be changed to “wherein the event recorder (17) is configured to record”.
In claim 1, line 20, the phrase “wherein the event recorder (17) to calculate” should be changed to “wherein the event recorder (17) is configured to calculate”.
In claim 2, line 1, the phrase “wherein the event recorder (17) to determine” should be changed to “wherein the event recorder (17) is configured to determine”.
In claim 14, line 11, the phrase “wherein the event recorder (322) to record” should be changed to “wherein the event recorder (322) is configured to record”.
In claim 14, line 12, the phrase “wherein the event recorder (322) to record” should be changed to “wherein the event recorder (322) is configured to record”.
In claim 14, line 17, the phrase “wherein the event recorder (322) to record” should be changed to “wherein the event recorder (322) is configured to record”.
In claim 14, line 19, the phrase “wherein the event recorder (322) to calculate” should be changed to “wherein the event recorder (322) is configured to calculate”.
In claim 15, line 1, the phrase “wherein the event recorder (322) to determine” should be changed to “wherein the event recorder (322) is configured to determine”.

Allowable Subject Matter
Claims 1-16 are rejected in view of a double patenting rejection but are otherwise allowable over the prior art.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent apparatus claims 1 and 14, the prior art fails to teach the event recorder that calculates and records the difference in warning times between a first log time and third that is more than or equal to a threshold time. See Notice of Allowance filed 05/06/2019 in parent application number 15/404,667.
Regarding independent method claims 17 and 19, the prior art fails to teach the specific steps recited in these claims. More specifically, the closest prior art, Carlson et al. (US 2013/256466 A1), fails to teach how the warning time is calculated and recorded and also fails to teach the logging of a passing or failing of the warning time inspection into the event recorder, as recited in the respective claims. While Carlson’s system is structurally similar, the Examiner finds no obvious reason to operate Carlson’s system according to this specific method. Such a modification of Carlson would require improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to the state of the art in automated warning time inspection systems using cameras:
US-8909396-B2 ; US-9376129-B2 ; US-9630635-B2 ; US-10392037-B2 ; US-20180222506-A1 ; US-20160257322-A1 ; US-20150066255-A1 ; US-20200180670-A1 ; US-20070274158-A1 ; US-20190016358-A1 ; and US-20150066255-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617